Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-6 are all the claims.
2. 	The preliminary amendment to the specification of 12/23/2019 is entered.	

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on 1/25/2022 is acknowledged.
4.	Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2022.
5.	Claims 1-4 and 6 are all the claims under examination.

Information Disclosure Statement
6.	a) The IDS’ of 12/23/2019, 1/28/2020 and 4/14/2020 have been considered and entered. The initialed and date 1449 forms are attached.
b) The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Priority
7.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
8.	The disclosure is objected to because of the following informalities: 
a) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at [0005]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
b) The use of the term, e.g., ATCC, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-4 and 6 are indefinite for failing to define the structure as a whole for the inventive antibody. The structure is interpreted as comprising a single polypeptide chain comprising the sequences for each of the VHCDR1-3 and VLCDR1-3, respectively, and in the consecutive order set forth in generic Claim 1. Claims 2-3 and 6 are deficient for the same reason, where there is no clear definition of separate VH or VL domains/regions. More confusing is that the frameworks proceed after the CDRs in consecutive order for both Claims 2-3. 
Claim 2 defines the antibody as “a variable region comprising the amino acid sequence (I) or (II)” and corroborates the interpretation of the structure as a single contiguous polypeptide. 
Claim 3 defines the antibody “which comprises variable regions comprising…” and corroborates the interpretation of the structure as a single contiguous polypeptide comprising two or more of the regions each comprising the sequences of SEQ ID NO: 1, 2, 3, 4, 5, 6, 17, 18, 19, 20, 21, 22, 23, and 24, respectively, and in replicate (2 or more) consecutive order. 
The application does not provide a single drawing nor a description of a generic structure for the antibody contemplated by Applicants. The ordinary artisan cannot envisage the meets and bounds for the instant claimed antibody structure.
	b) Claims 1-4 and 6 are indefinite for reciting “or an antibody fragment containing the antigen-binding region thereof” because is it not clear if the fragment is related to the humanized or mouse-human chimeric antibody. Only so long as it comprises the antigen binding region comprising VHCDR1-3 and VLCDR1-3 of generic Claim 1, the structure does not necessary correlate with the humanized or mouse-human chimeric antibody. Amending the preamble of claim 1 and dependent claims as an example:
1.	An isolated humanized or mouse-human chimeric anti-padoplanin antibody thereof, comprising an antigen-binding region 
c) Claim 2 is indefinite for the meaning of “amino acid sequence (I)” and “amino acid sequence (II)” because the specification and Sequence Listing provide no meaning for “(I)” and “(II).” It is unclear if the symbol is intended to be a sequence identifier, i.e., SEQ ID NO for the amino acid sequence. Still further the claim is drafted with an exemplary parenthetical, which renders the claim unclear. It is unclear whether the claim element is limited to what is preceding the parenthetical, or whether it additionally encompasses what is in the parenthetical.
d) Claim 6 is indefinite for the pharmaceutical composition comprising an effective amount of the anti-podoplanin antibody absent any reference to what the subject/object is intended to be effective for. The specification does not define the meaning for “an effective amount” per se. The specification places the generic effective amount within the context of a method of treatment [0047]. 

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Here, the language in the claims referring to “a sequence identity not less than 90%” of the 6 CDRs of the antibody or antigen binding fragment thereof that specifically binds the genus of all possible podoplanin proteins known-and-yet to be discovered, wherein the antibody or antigen binding fragment thereof further comprises “a sequence identity not less than 90%” of the VH and VL frameworks 1-4, is given its broadest reasonable interpretation. The interpretation encompasses a genus of antibody variants beyond those taught in the specification. Because applicant seeks patent protection for all such anti-podoplanin antibodies, this genus must be adequately described. A description adequate to satisfy 35 U.S.C. § 112(a) must clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent’s specification” (In re Katz Interactive Call Processing Patent Litig. 639 F.3d 1303, 1319 (Fed. Cir 2011).
	Scope of the claimed genus
	Applicants disclosure does not define the meaning of “identity not less than 90%”, per se, however, at [0112] it is set forth that An amino acid sequence that matches with a predetermined amino acid sequence at a specified identity level refers to an amino acid sequence comprising one or more amino acid substitutions, deletions, insertions, and/or additions that occur at positions in the predetermined amino acid sequence”. At [0113] “The substitution is preferably a conservative substitution. The "conservative substitution" refers to substituting an amino acid residue with another chemically similar amino acid residue in such a manner that the activity of the original peptide is not substantially changed. Examples of the conservative substitution include substituting a hydrophobic residue with another hydrophobic residue, substituting a polar residue with another polar residue of similar charge, and the like. Functionally similar and mutually substitutable amino acids include the following examples. Non-polar (hydrophobic) amino acids include, for example, alanine, valine, isoleucine, leucine, proline, tryptophan, phenylalanine, and methionine; polar (neutral) amino acids include, for example, glycine, serine, threonine, tyrosine, glutamine, asparagine, and cysteine; positively charged (basic) amino acids include, for example, arginine, histidine, and lysine; additionally, negatively charged (acidic) amino acids include, for example, aspartic acid and glutamic acid.” Thus, the percent variation may encompass any number and kind of amino acids that are natural or non-natural or even mimetics. The percent variation may encompass the presence of non-naturally occurring thiol groups, e.g., methionine or cysteine, which is potentially disadvantageous because these amino acids can lead to misfolding or mis-conjugation problems.
	Here, all of the claims encompass anti-podoplanin antibodies, and variations to the VH and VL domains, in which the variable domains, including the complementarity determining regions (CDRs) could vary relative to the VLC and VHC and CDRs found in the parental antibody in addition to the VL frameworks and VH frameworks. The encompassed antibodies are allowed to vary relative to the parental antibody at any position. The genus encompassed by the claims is therefore very large and there is substantial variation within the genus.
State of the Relevant Art
At the time of filing (3/15/2019), as one of the therapeutic agents, the antibody PG4D2 (of IgG2a subclass), which is an anti- human podoplanin antibody targeted for the PLAG4 domain, had been established (Sekiguchi (IDS 12/23/2019); Fujita (IDS 12/23/2019); and WO ‘463 (IDS 12/23/2019)).
As regards what was known in the art about sequences of variants of the heavy chain and light chains variable regions inclusive of CDRs and frameworks for anti- podoplantin antibodies, search results show that the art did not teach that amino acid identity of not less than 90% could occur and still allow for preservation of binding affinity. A limited and curated searching does not reveal the extent of variation in the art at the time of filing.
By the time the invention was made, it was also well-established in the art that the formation of an intact antigen-binding surface on an antibody required the association of the complete heavy and light chain variable regions, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Franssen, Frontiers in Bioscience, 13:1619-33 (2008) (PTO-892) (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). While this overall architecture is shared among antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level, even when the same antigen is bound (Edwards et al., J Mol Biol 334:103-118 (2003) (PTO-892); see also Marchalonis et al., Dev & Comp Immunol. 30:223-247 (2006) (PTO-892), summarized in Abstract and Conclusion.
	Methods of preparing antibodies from a variety of species to a protein or peptide of interest were well-established in the art at the time the invention was made. But application of those methods to any given antibody was still a matter of trial-and-error testing, and the skilled person could not automatically predict which residues in the CDRs would be tolerant of mutations, or which amino acid substitutions would maintain antigen binding. Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. For example, it is generally the case that absent the fundamental structure provided for by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, a person of ordinary skill cannot visualize or otherwise predict, what an antibody with a particular set of functional properties would look like structurally. 
Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Moreover, persons of ordinary skill in the art have long since acknowledged that even minor changes in the amino acid sequences of the VH and VL, particularly in the CDRs, may dramatically affect antigen-binding function. Lippow, for example, teaches that a single point mutation in the CDR of a parent antibody led to as much as an eightfold improvement in binding affinity in the resulting mutant (p. 1172, left col., lines 7-8 from end of first full paragraph and Table 1a) (Lippow et al., “Computational design of antibody-affinity improvement beyond in vivo maturation,” Nature Biotechnology, 25(10):1171-1176 (2007) (PTO-892).
Sulea teaches that individual point mutations gave an improvement of one order of magnitude in binding affinity, which in turn, generated a 6-fold enhancement of efficacy at the cellular level (Abstract) (Sulea et al., “Application of Assisted Design of Antibody and Protein Therapeutics (ADAPT) improves efficacy of a Clostridium difficile toxin A single-domain antibody," Scientific Reports, 8(260):1-11 (2018) (PTO-892). Hasegawa et al. reports that a single amino acid substitution in the variable region was sufficient to alter the efficiency of biosynthesis and the variant antibody acquired stronger binding affinity to its antigen than the parent (Hasegawa et al., “Single amino acid substitution in LC-CDR1 induces Russell body phenotype that attenuates cellular protein synthesis through elF2a phosphorylation and thereby downregulates IgG secretion despite operational secretory pathway traffic,” MABS, VOL. 9, NO. 5, pp. 854-873 (2017) (PTO-892)). Altshuler teaches that generally, “CDR mutations should not involve residues that can play structural functions (form parts of the domain ‘internal core’, internal salt bridges, hydrogen bonds, etc.).” “Usually these are conservative residues, and any substitution of these residues causes decrease[s] in affinity” (Altshuler et al., “Generation of Recombinant Antibodies and Means for Increasing Their Affinity,” Biochemistry (Moscow), 75(13):1584-1605 (2010) at p. 1600, col. 1, para. 2, lines 1-5 (PTO-892). Accordingly, a person of ordinary skill in the art would have recognized that it was highly unpredictable that any of the CDRs or FRs could be modified to create an unlimited change in amino acids for both the CDRs and FRs of the claimed antibodies, without increasing, eliminating, or in some way altering antigen binding.

	Summary of species disclosed in the specification
	Applicant’s specification fully discloses two antibody clones derived from the art-known mouse anti-podoplanin antibody, PG4D2, by engraftment of the murine CDRs into selected human germline FRs for both heavy and light chains to identify two candidate sequences for the humanized antibody. The clones, K4 and K5, share the same six CDRs, and differ by their human framework constructs.

Are the disclosed species representative of the claimed genus? 
It is asserted that the disclosed species are not representative of the claimed genus because the claims encompass all amino acids variation so long as the sequence identity it is not less than 90% of the parent CDRs. The genus of all possible anti-podoplanin antibodies encompassed by the claimed CDR variation would be structurally distinct but unpredictable whether the structure/function correlation was met for binding to podoplanin. The disclosed species include clones K4 and K5, as well as the known anti-podoplanin antibody PG4D2 in the art. Yet the specification does not identify which CDRs, which combination of fewer than all six CDRs, or which subset of residues in the combination of CDRs is essential for the recited function of binding podoplanin. Neither the specification nor the prior art provides guidance as to what structural changes can be made to the parent sequences and still predictably arrive at an antibody that binds podoplanin. The disclosed species therefore do not represent the claimed genus.

	Has Applicant provided a common structure sufficient to visualize the genus?
Applicant has not provided a common structure sufficient to visualize the genus of all possible functional variants. While the disclosure provides the amino acid sequences of the humanized heavy and light chain variable region of clones K4 and K5, there is no alignment between these and other podoplanin binders that might show similarities among their linear structures. One of ordinary skill in the art would have understood that clones K4 and K5 functioned similarly, but would not have known which residues could have been replaced while still maintaining podoplanin selectivity and affinity, which could be conservatively changed much less which could not be changed at all.
While the prior art contains disclosure as to the structural features of several anti- podoplanin antibodies, it is unclear what structural features these antibodies need to share in order to maintain binding affinity and stability. Even in 2021, several years after the effective filing date of the claimed invention, therapeutic antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequence of podoplanin was known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly engage it. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021 (PTO 892)) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus for reliably assigning different antibody structures based on sequence data for two antibody clones, which would support the premise that the inventors possessed the full scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (IDS 12/23/2019; Published online 2015 Dec 14).
As evidenced by the instant specification the instant claimed VH and VL CDR1-3 (SEQ ID NOs: 1, 2, 3, 4, 5 and 6), respectively, are from the PG4D2 clone (see [0007], [0052]), where the antibody is chimeric and where the PG4D2 clone is of the IgG2a subclass ([0003]). 
The claims are prima facie obvious over Sekiguchi.
The claims encompass variants having at least 90% identity to each of the CDR SEQ ID NOS where those having 100% identity to each SEQ ID NO are inclusive. Accordingly, where the instant claimed invention of are drawn to chimeric antibodies comprising the parental VH and VL CDR1-3 of clone PG4D2 of the IgG2a subclass, those sequences are rendered obvious by Sekiguchi which is drawn to the same VH and VL CDR1-3 from clone PG4D2.
Sekiguchi teaches the mouse anti-human PDPN mAb, PG4D2 (Materials/ Methods p. 2301).
Sekiguchi reports on the successful utility and application of PG4D2 in animal model testing stating in part:
“PG4D1 and PG4D2 mAbs attenuated the platelet-aggregating activity of chiPDPN (Figure 4A and 4C) and significantly suppressed the tumor growth of chiPDPN expressing MC38 tumors xenografted into PdpnKI/KI mice (Figure 5C). To our knowledge, there had been no mAbs that can recognize both human and mouse PDPN and can neutralize both human and mouse PDPN–induced platelet aggregation. Our generated PdpnKI/KI mice expressed chiPDPN that could be recognized by
anti-human PDPN antibodies. Therefore, the mouse model was useful for investigating the therapeutic efficacy of human PDPN–neutralizing antibody, especially human PLAG4–targeting antigen.”
 
Sekiguchi encourages further development of stating in part:
“We demonstrated that long-term suppression of PDPN/CLEC-2 interaction by repeated treatment with neutralizing anti-PDPN mAb caused no toxicity in the PdpnKI/KI mice. Our results suggested that neutralizing anti-PDPN mAbs targeting the PLAG4 domain may be used safely and are promising novel anti-tumor agents in clinical application.”

Sekiguchi teaches a safety study that used a cancer-specific mouse-dog chimeric anti-PDPN mAb, which specifically recognizes canine PDPN-expressing tumor cells, found no severe adverse effects in normal dogs treated with mAb and in dogs with melanoma.
Sekiguchi provides not only the motivation to produce a chimeric version of the PG4D2 clone but would provide reasonable assurance of success in the making of any such chimeric format given the state of technology at the time of invention, the purported merits of a cancer-specific mouse-dog chimeric anti-PDPN mAb much less in vivo, and the detailed testing of the PG4D2 clone in animal models as shown to be success.
While many courts have recited that inherency requires knowledge or
appreciation of the inherent element, in no case does the application of the inherency
doctrine actually turn on knowledge of the element. Rather, the inherency cases are all
ultimately about whether the public already gets the benefit of the claimed element or
invention. If the public already benefits from the invention, even if they don't know why,
the invention is inherent in the prior art. If the public doesn't benefit from the invention,
there is no inherency. See Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373
(Fed. Cir. 2003): “A patent is invalid for anticipation if a single prior art reference
discloses each and every limitation of the claimed invention [quoting Lewmar Marine].

Moreover, a prior art reference may anticipate without disclosing a feature of the
claimed invention if that missing characteristic is necessarily present, or inherent, in the
single anticipating reference. [quoting Continental Can]’ “[T]his court rejects the
contention that inherent anticipation requires recognition in the prior art.”
see Novo Nordisk Pharms, Inc. v. Bio-Tech Gen. Corp., 424 F.3d 1347 (Fed. Cir.
2005) where claims were drawn to a process of producing “ripe” human growth
hormone (hGH) using genetically engineered E. coli, having a 191-amino acid sequence
identical to that of pituitary-purified hGH, and having the same biological activity and
where a prior art reference disclosed another hGH protein derived from genetically
engineered monkey kidney cells. The Fed. Cir. concluded that production of the prior art
protein must necessarily have resulted in the claimed invention: tests disclosed in the
reference indicated the hGH protein had the same structure and activity as pituitary-
purified form. As such, the prior art hGH necessarily had the 191-amino acid sequence
and the relevant biological activity.	

	Accordingly, the instant claims are prima facie obvious in view of the evidence provided through the Sekiguchi reference and the case holdings on the inherency doctrine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1, 4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 16/902,618 (US 20210009683 reference application). The reference application is not afforded the safe harbor protection under 35 USC 121 because the reference does not share continuity with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to and encompass the chimeric/humanized forms of anti-podoplanin antibody and fragments thereof, of clone PG4D2 which as evidenced by and incorporated by reference to the reference specification teaching at [0016] 
“(1) A monoclonal antibody binding to a region of Aggrus consisting of a sequence of at least 5 residues of the amino acid sequence represented by SEQ ID NO: 1 (GIRIEDLPT), or a fragment consisting of a functional fragment thereof. 
(2) The monoclonal antibody or the fragment consisting of a functional fragment thereof according to (1), wherein the monoclonal antibody is produced by a hybridoma of deposition No. NITE P-02070 (PG4D1) or NITE P-02071 (PG4D2).” 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	Claims 1, 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 14 of U.S. Patent No. 10730939 as evidenced by the instant specification. The patent reference is not afforded the safe harbor protection under 35 USC 121 because the reference does not share continuity with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims encompass a humanized or mouse-human chimeric anti-podoplanin antibody or an antibody fragment containing the VH and VL CDR1-3 of the antigen-binding region from the PG4D2 clone.
	As evidenced by the instant specification the instant claimed VH and VL CDR1-3 (SEQ ID NOs: 1, 2, 3, 4, 5 and 6), respectively, are engrafted from the PG4D2 clone (see [0007], [0052]) where the PG4D2 clone is of the IgG2a subclass ([0003]). 
The claims encompass variants having at least 90% identity to each of the SEQ ID NOS where those having 100% identity to each SEQ ID NO are inclusive. Accordingly, where the instant claimed invention of Claims 1 and 3 are drawn to chimeric or humanized antibodies comprising the parental VH and VL CDR1-3 of clone PG4D2 of the IgG2a subclass, those sequences are rendered obvious by the claims of the reference patent which is drawn to the same VH and VL CDR1-3 from clone PG4D2 of reference claim 1 and the chimeric or humanized forms thereof as set forth in reference Claim 2:

    PNG
    media_image1.png
    107
    978
    media_image1.png
    Greyscale

Here, the antibody fragment of reference Claim 4 is the same as the fragment of the instant claims, Claim 1.

    PNG
    media_image2.png
    56
    951
    media_image2.png
    Greyscale

Here the pharmaceutical composition comprising the antibody of reference Claim 6 is the same antibody in the claim 6 of the invention.

    PNG
    media_image3.png
    71
    879
    media_image3.png
    Greyscale

	The claimed invention is prima facie obvious over the reference patent claims in view of the obvious and inherent properties for the inventive antibodies shared between the claim sets.

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643